Broyles, J.,
dissenting. Slight evidence corroborating the testimony of an accomplice may be sufficient to authorize a jury in finding the accused guilty; and under the decisions of this court and of the Supreme Court, the sufficiency or weight of corroborating evidence is a question solely for the jury, and when they find that it is sufficient, and the trial judge approves their finding, a reviewing court will not interfere with the discretion of the trial judge in refusing a new trial, unless it has been manifestly abused. Roberts v. State, 55 Ga. 220; Ransone v. Christian, 56 Ga. 356; Bell v. State, 73 Ga. 572; Evans v. State, 78 Ga. 351; Sikes v. State, 105 Ga. 592 (3), 595 (31 S. E. 567); Powers v. State, 44 Ga. 210; Chapman v. State, 109 Ga. 164, 165 (34 S. E. 369); Har*179grove v. State, 125 Ga. 275 (54 S. E. 164); Anglin v. State, 14 Ga. App. 566 (81 S. E. 804). In this ease, the jury having found that the corroborating evidence was sufficient, and their verdict having been approved by the trial judge, and no error of law having been committed by him, I think that his judgment.overruling the motion for a new trial should be affirmed.